            CaseApplication
   AO 106A (08/18) 2:21-mj-02528-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    05/21/21
                                                                                    Means         Page 1 of 27 Page ID #:1


                                            UNITED STATES DISTRICT COURT
                                                                           for the
                                                               Central District
                                                             __________ Districtofof
                                                                                   California
                                                                                     __________

                      In the Matter of the Search of                          )
              (Briefly describe the property to be searched or identify the   )
                              person by name and address)                     )      Case No. 2:21-MJ-02528
                                                                              )
       One (1) silver LG cellular telephone, IMEI                             )
       354525111819296                                                        )
                                                                              )
                                                                              )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
             21 U.S.C. §§ 841(a)(1) (possession with intent to distribute controlled substances) and 846 (conspiracy and attempt
             to distribute controlled substances) and 18 U.S.C. §§ 922(g) (prohibited person in possession of a firearm) and
             924(c) (possession of a firearm in furtherance of a drug trafficking crime)
             The application is based on these facts:
                    See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                  ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                   /s/ Charles Adam
                                                                                                   Applicant’s signature
                                                                                             FBI Special Agent Charles Adam
                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date and Time: ___________________
                                                                                                   Judge’s signature

City and state: Los Angeles, CA                                                   Hon. Margo A. Rocconi, U.S. Magistrate Judge
                                                                                                   Printed name and title

AUSA: Sara Milstein (x8611)
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 2 of 27 Page ID #:2



                              ATTACHMENT A

PROPERTY TO BE SEARCHED

     The following digital device, seized on May 19, 2021, and

currently maintained in the custody of the Long Beach Police

Department in Long Beach, California:

     1.   One (1) silver LG cellular telephone, IMEI

354525111819296 (the “SUBJECT DEVICE”).




                                       i
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 3 of 27 Page ID #:3



                              ATTACHMENT B

I.   ITEMS TO BE SEIZED

     1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 21 U.S.C.

§§ 841(a)(1) (possession with intent to distribute controlled

substances) and 846 (conspiracy and attempt to distribute

controlled substances) and 18 U.S.C. §§ 922(g) (prohibited

person in possession of a firearm) and 924(c) (possession of a

firearm in furtherance of a drug trafficking crime (the “Subject

Offenses”), namely:

          a.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

          b.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;

          c.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written




                                      ii
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 4 of 27 Page ID #:4



communications sent to or received from any digital device and

which relate to the above-named violations;

          d.    Records, documents, programs, applications,

materials, or conversations relating to the trafficking of

drugs, including ledgers, pay/owe records, distribution or

customer lists, correspondence, receipts, records, and documents

noting price, quantities, and/or times when drugs, guns, or

ammunition were bought, sold, or otherwise distributed;

          e.    Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of drugs, guns, or ammunition;

          f.    Contents of any calendar or date book;

          g.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

          h.    Any SUBJECT DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

          i.    With respect to any SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;



                                      iii
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 5 of 27 Page ID #:5



                ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, and other access

devices that may be necessary to access applications or items on

the device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,



                                      iv
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 6 of 27 Page ID #:6



modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICE

      3.   In searching the SUBJECT DEVICE (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search any SUBJECT DEVICE capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

           b.   The search team will, in its discretion, either

search each SUBJECT DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

           c.   The search team shall complete the search of the

SUBJECT DEVICE as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.         The government

will not search the digital device beyond this 120-day period

without obtaining an extension of time order from the Court.

           d.   The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each SUBJECT DEVICE capable of containing any of

the items to be seized to the search protocols to determine

whether the SUBJECT DEVICE and any data thereon falls within the



                                       v
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 7 of 27 Page ID #:7



scope of the items to be seized.      The search team may also

search for and attempt to recover deleted, “hidden,” or

encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           e.   The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

           f.   If the search determines that a SUBJECT DEVICE

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.

           g.   If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           h.   If the search determines that the SUBJECT DEVICE

is (1) itself an item to be seized and/or (2) contains data



                                      vi
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 8 of 27 Page ID #:8



falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

          i.    The government may also retain a SUBJECT DEVICE

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

          j.    After the completion of the search of the SUBJECT

DEVICE, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

     4.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

     5.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices



                                      vii
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 9 of 27 Page ID #:9



pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                     viii
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 10 of 27 Page ID #:10



                                AFFIDAVIT

I, Charles Adam, being duly sworn, declare and state as follows:

                        I. PURPOSE OF AFFIDAVIT

      1.   This affidavit is also made in support of an

application for a warrant to search the following digital device

(the “SUBJECT DEVICE”), in the custody of Long Beach Police

Department, in Long Beach, California, as described more fully

in Attachment A:

           a.    One (1) silver LG cellular telephone, IMEI

354525111819296.

      2.   The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. §§ 841(a)(1) (possession with intent to distribute

controlled substances) and 846 (conspiracy and attempt to

distribute controlled substances) and 18 U.S.C. §§ 922(g)

(prohibited person in possession of a firearm) and 924(c)

(possession of a firearm in furtherance of a drug trafficking

crime) (the “Subject Offenses”), as described more fully in

Attachment B.    Attachments A and B are incorporated herein by

reference.

      3.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrant,

and does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 11 of 27 Page ID #:11



otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                       II. BACKGROUND OF AFFIANT

      4.     I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed for

approximately 15 years.      I am presently assigned to the Violent

Crime Major Offenders squad of the Long Beach Resident Agency

where I primarily investigate violent street gangs.          Prior to my

position as an FBI SA, I served as a Los Angeles Police

Department police officer from August 2000 to April 2006.

      5.     During the course of my law enforcement career, I have

participated in the preparation and execution of hundreds of

search warrants, numerous controlled purchases of drugs and

guns, hundreds of surveillance operations, the interception of

consensually monitored telephone calls and court-authorized

wiretaps, and arrests of hundreds of drug users, narcotics

traffickers, and members and associates of criminal street

gangs.     I have also handled confidential human sources, as well

as spoken with criminal defendants and witnesses who possessed

extensive knowledge of the inner workings of gangs and drug

trafficking organizations.      Additionally, I have testified in

both state and federal courts.       I also consult regularly with

other narcotics and gang experts regarding the methods and

practices of street gang members participating in violent crimes

and drug trafficking.




                                        2
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 12 of 27 Page ID #:12



                    III. SUMMARY OF PROBABLE CAUSE

      6.   On March 11, 2021, ANDRE POINDEXTER (“POINDEXTER”), a

convicted felon, was arrested by Long Beach Police Department

(“LBPD”) for possession of approximately 90 grams of

methamphetamine and a firearm.       On May 19, 2021, POINDEXTER was

arrested upon federal indictment for the same conduct on charges

of possession with intent to distribute methamphetamine,

possession of a firearm in furtherance of drug trafficking, and

being a felon in possession of a firearm.         Upon his federal

arrest, POINDEXTER possessed the SUBJECT DEVICE and said it was

the same cell phone he possessed at the time of his original

arrest on March 11, 2021.      POINDEXTER gave me verbal consent to

search the SUBJECT DEVICE, and from my search, I saw text

messages in which he was discussing the transportation of two

ounces of illegal drugs for further distribution.

                    IV. STATEMENT OF PROBABLE CAUSE

      7.   Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own
knowledge of the investigation, I am aware of the following:

      A.   Background

      8.   On March 11, 2021, LBPD police officers were

conducting directed enforcement targeting gang related and

violent crimes in the area of Pine Avenue and Hill Street in

Long Beach, California, when their attention was drawn to a

Dodge Journey (the “Dodge”), California license plate 8MUJ758,

with tinted windows, in violation of California Vehicle Code

section 26708(a)(1).     Officers saw the Dodge’s registration was



                                        3
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 13 of 27 Page ID #:13



expired, in violation of California Vehicle Code section

4000(a)(1).      The officers then saw the Dodge fail to stop for a

stale red light as it negotiated a right turn from westbound

Hill Street to northbound Pacific Avenue.         The officers saw the

Dodge switch lanes without signaling, in violation of California

Vehicle Code section 22108.

      9.      The officers activated the police vehicle’s lights and

siren and initiated a traffic stop.         In response to the

activation of the police vehicle’s forward-facing red light and

audible siren, the Dodge quickly accelerated and switched lanes

in an apparent attempt to flee from the police officers.           Due to

the high volume of traffic, and so as to avoid endangering

drivers and pedestrians, the officers did not speed after the

Dodge.      Instead, the officers turned off the police vehicle’s

red light and siren, and followed the path of travel of the

Dodge and found the Dodge had collided into a two-foot concrete

planter.

      10.     The officers approached the Dodge and saw the driver

(later identified as POINDEXTER) leaning over his right shoulder

with his arms fully extended towards the rear of the front

passenger seat.      The officer approached the driver and

immediately recognized the him as POINDEXTER, an East Side Longo

gang member with whom he had previously contacted on several

occasions.      The officer was aware POINDEXTER was on active

probation and subject to search conditions, and that PONIDEXTER

did not have a valid driver’s license.         The officers ordered

POINDEXTER out of the Dodge and handcuffed him.



                                        4
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 14 of 27 Page ID #:14



      11.   The officer opened the rear driver’s side door and saw

in plain view a handgun -- a 9mm High Point with serial number

P202250 -- lying on the rear seat behind the front passenger

seat in the location where the officer had just seen POINDEXTER

reaching.

            a.    An Interstate Nexus expert from the Bureau of

Alcohol, Tobacco, Firearms and Explosives later examined the

handgun and 9mm cartridges seized from POINDEXTER on March 11,

2021, and confirmed that the handgun and ammunition were

manufactured outside of the State of California.          Because the

handgun and ammunition were found in California, I believe that

it has traveled in and affected interstate commerce.

      12.   The officers recovered from the front passenger

floorboard a blue bag containing a large plastic bag containing

an off-white substance resembling methamphetamine, plastic bags,

and a digital scale.

            a.    The suspected drugs were later sent to the Drug

Enforcement Administration (“DEA”) laboratory for further

examination.     Upon examination, the DEA laboratory determined

the suspected drugs were 85 grams of actual methamphetamine.

      13.   POINDEXTER was arrested on state charges of felon in

possession of a firearm and possession of methamphetamine with

intent to sale and transported to LBPD for further

investigation.     POINDEXTER was issued his Miranda rights and

agreed to waive them and participate in an interview with LBPD.




                                        5
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 15 of 27 Page ID #:15



      14.   Based on my review of a report of the interview and

from watching the audio/video recording of the interview, I know

that POINDEXTER said the following, in substance and in part:

            a.   The registered owner of the Dodge gave POINDEXTER

permission to drive the Dodge.

            b.   POINDEXTER did not stop for the police because he

panicked.

            c.   POINDEXTER knew he possessed the handgun and said

he was trying to get rid of it when the officers approached the

Dodge.

            d.   POINDEXTER admitted the methamphetamine in the

Dodge was his.

      15.   At the time of arrest, POINDEXTER was in possession of

a cellular telephone, later determined to be the SUBJECT DEVICE.

However, the officers placed the SUBJECT DEVICE in POINDEXTER’s

personal property and did not book the item as evidence.

POINDEXTER was summarily released and POINDEXTER collected his

personal property, including the cellular telephone.

            a.   Based on my review of LBPD’s bodycamera video, I

know that POINDEXTER asked LBPD officers to provide him with

some contact numbers from the SUBJECT DEVICE, and the officers

agreed to do so.     I have no knowledge that any officer searched

the SUBJECT DEVICE other than to provide POINDEXTER with the

contact information he requested.

      16.   On May 18, 2021, a federal grand jury sitting in the

Central District of California indicted POINDEXTER          by charging

him with possession with intent to distribute methamphetamine,



                                        6
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 16 of 27 Page ID #:16



in violation of Title 21, United States Code, Sections

841(a)(1), (b)(1)(A); possession of a firearm in furtherance of

a drug trafficking crime, in violation of Title 18 United States

Code, Section 924(c)(1)(A)(i); and being a felon in possession

of a firearm and ammunition, in violation of Title 18 United

States Code, Section 922(g)(1).       See CR No. 2:21-00243.

      B.    POINDEXTER’s Federal Arrest and Post-Miranda
            Statements

      17.   On May 19, 2021, LBPD Detective Lobascio and I

arrested POINDEXTER pursuant to the arrest warrant issued for

the above federal indictment.       At the time of arrest, POINDEXTER

was in possession of the SUBJECT DEVICE.

      18.   While transporting POINDEXTER to his initial

appearance, and while POINDEXTER was handcuffed, POINDEXTER

spontaneously asked me to provide him with several telephone

numbers from the SUBJECT DEVICE.       I asked POINDEXTER for his

permission to search the SUBJECT DEVICE.          He gave me verbal

consent to search the phone.       Before opening the device,

POINDEXTER told me the following, in substance and in part:

            a.   POINDEXTER stated the SUBJECT DEVICE in his

possession at the time of his arrest was the same cellular

telephone in his possession at the time he was initially

arrested for the firearm and methamphetamine in March 2021.

            b.   POINDEXTER said that he bought the SUBJECT DEVICE

off “the street,” and that there may be old messages from other

people.




                                        7
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 17 of 27 Page ID #:17



            c.   POINDEXTER provided me with the passcode for the

SUBJECT DEVICE, and I used it to unlock the SUBJECT DEVICE.

      19.   After unlocking the SUBJECT DEVICE, I placed the

SUBJECT DEVICE on the seat next to POINDEXTER and allowed him to

scroll through the contact list.       As POINDEXTER scrolled through

the contact list, I saw the name “Bonus” and recognized it

because of my involvement in a broader investigation into a

criminal street gang called the Longos, of which POINDEXTER is a

member with multiple Longos gang tattoos.

      20.   I then asked POINDEXTER who “Bonus” is.        POINDEXTER

replied that “Bonus” was a “paisa” whom he met at a trade

school, where they learned to lay drywall.

            a.   Based on my training and experience, I know the

term “paisa” to be street vernacular for a man originating from

Mexico who has not assimilated to American culture.          The term is

frequently used by gang members to identify a person who is

involved in criminal activities, but who is not, himself, a gang

member.

      21.   I clicked on the text message string involving “Bonus”

and saw a message in which “Bonus” asked if POINDEXTER had given

“two zones” to “Amparo.”

            a.   Based on my training and experience, as well as

my knowledge about POINDEXTER’s methamphetamine possession and

Bonus’s involvement in drug trafficking, I believe that in this

text message, “Bonus” was asking POINDEXTER if he had delivered

two ounces of drugs to a person named Amparo.




                                        8
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 18 of 27 Page ID #:18



       22.   Upon arriving at United States Marshall’s Service

(“USMS”) lockup at the United States Courthouse in Los Angeles,

California, we were advised that USMS would not accept

POINDEXTER for his initial appearance as we arrived after 12:00

p.m.

       23.   We then transported POINDEXTER to LBPD for detention

overnight.     During transport to LBPD custody, POINDEXTER became

agitated and said he did not want to talk anymore with Detective

Lobascio or me.     We did not ask POINDEXTER any questions about

his case or himself after that, and did not speak with him other

than to help him calm down.      At no point did POINDEXTER request

a lawyer or withdraw the consent he gave to search the SUBJECT

DEVICE.

       24.   During the booking process at LBPD, POINDEXTER was

asked to confirm his verbal consent to search the SUBJECT DEVICE

by signing a written waiver.       POINDEXTER refused to sign the

consent to search form and said we “could get into it” on our

own.

       C.    Criminal History

       25.   On May 19, 2021, I reviewed certified conviction

documents for POINDEXTER and learned that POINDEXTER has

previously been convicted of the following felony crimes

punishable by a term of imprisonment exceeding one year:

             a.   On or about August 31, 1999, a violation of 11377

H&S (Possession of Methamphetamine), in the Superior Court for

the State of California, County of Los Angeles, Case Number

NA041755;



                                        9
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 19 of 27 Page ID #:19



           b.    On or about January 20, 2000, a violation of

11350(A) H&S (Possession of Controlled Substance), in the

Superior Court for the State of California, County of Los

Angeles, Case Number NA 043486;

           c.    On or about December 17, 2002, a violation of 459

PC (Burglary), in the Superior Court for the State of

California, County of Los Angeles, Case Number TA 067659 02;

           d.    On or about November 7, 2006, a violation of

12021(A(1) PC (Felon in Possession of Firearm), in the Superior

Court for the State of California, County of Los Angeles, Case

Number NA 072094;

           e.    On or about January 6, 2010, a violation of

12021(A)(1) PC (Felon in Possession of Firearm), in the Superior

Court for the State of California, County of Los Angeles, Case

Number NA 084360;

           f.    On or about January 11, 2012, a violation of

12031(A)(1) PC (Felon Carrying a Loaded Firearm), in the

Superior Court for the State of California, County of Los

Angeles, Case Number NA 090969;

           g.    On or about October 10, 2013, a violation of

11379(A) H&S (Possession of Methamphetamine for Sales), in the

Superior Court for the State of California, County of Los

Angeles, Case Number NA 096893;

           h.    On or about July 28, 2016, a violation of

29800(A)(1) PC (Possession of a Firearm by a Prohibited

Possessor), in the Superior Court for the State of California,

County of Los Angeles, Case Number NA 102495 01;



                                       10
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 20 of 27 Page ID #:20



            i.   On or about July 18, 2019, a violation of

11378(A) H&S (Possession of Methamphetamine for Sales), in the

Superior Court for the State of California, County of Los

Angeles, Case Number NA 112346 01;

            j.   On or about July 28, 2016, a violation of 11378

H&S (Possession of Methamphetamine for Sales), in the Superior

Court for the State of California, County of Los Angeles, Case

Number NA 104075 01;

            k.   On or about July 28, 2019, a violation of

11370.1(A) H&S (Possession of a Controlled Substance while

Armed), in the Superior Court for the State of California,

County of Los Angeles, Case Number NA 104332 01; and

            l.   On or about December 7, 2020, a violation of

11379(A) H&S (Possession of Methamphetamine for Sales) and 148

PC (Resisting a Peace Officer), in the Superior Court for the

State of California, County of Los Angeles, Case Number NA

115184 01.

             V. TRAINING AND EXPERIENCE ON DRUG OFFENSES
      26.   Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

            a.   Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.          Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their



                                       11
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 21 of 27 Page ID #:21



illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.      Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.




                                       12
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 22 of 27 Page ID #:22



            VI. TRAINING AND EXPERIENCE ON FIREARMS OFFENSES

      27.    From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

             a.   Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residence, or in

places that are readily accessible, and under their physical

control, such in their digital devices.        It has been my

experience that prohibited individuals who own firearms

illegally will keep the contact information of the individual

who is supplying firearms to prohibited individuals or other

individuals involved in criminal activities for future purchases

or referrals.     Such information is also kept on digital devices.

             b.   Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.           These

photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

             c.   Those who illegally possess firearms often sell

their firearms and purchase firearms.        Correspondence between

persons buying and selling firearms often occurs over phone

calls, e-mail, text message, and social media message to and

from smartphones, laptops, or other digital devices.           This

includes sending photos of the firearm between the seller and

the buyer, as well as negotiation of price.         In my experience,



                                       13
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 23 of 27 Page ID #:23



individuals who engage in street sales of firearms frequently

use phone calls, e-mail, and text messages to communicate with

each other regarding firearms that the sell or offer for sale.

In addition, it is common for individuals engaging in the

unlawful sale of firearms to have photographs of firearms they

or other individuals working with them possess on their cellular

phones and other digital devices as they frequently send these

photos to each other to boast of their firearms possession

and/or to facilitate sales or transfers of firearms.

            VII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      28.   As used herein, the term “digital device” includes the

SUBJECT DEVICE.

      29.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have
been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.



                                       14
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 24 of 27 Page ID #:24



           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.




                                       15
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 25 of 27 Page ID #:25



      30.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      31.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

//

//

//




                                       16
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 26 of 27 Page ID #:26



                          VIII.      CONCLUSION

      32.   For all of the reasons described above, there is

probable cause that the items to be seized described in

Attachment B will be found in a search of the SUBJECT DEVICE

described in Attachment A.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
_________, 2021.



UNITED STATES MAGISTRATE JUDGE




                                       17
Case 2:21-mj-02528-DUTY Document 1 Filed 05/21/21 Page 27 of 27 Page ID #:27



                               ATTACHMENT A

PROPERTY TO BE SEARCHED

      The following digital device, seized on May 19, 2021, and

currently maintained in the custody of the Long Beach Police

Department in Long Beach, California:

      1.   One (1) silver LG cellular telephone, IMEI

354525111819296 (the “SUBJECT DEVICE”).




                                        i
